Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination Under 37 CFR 1.114
           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.



Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 25, 28, 30-32, 35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. PG-Publication # 2017/0367110), in view of Cho et al. (U.S. PG-Publication # 2010/0222055), and Singh et al. (U.S. PG-Publication # 2017/0339688), and in view of Li et al. (U.S. PG-Publication # 2018/0132297), hereinafter “Li2”.


         Consider claims 25 and 32, Li et al. clearly disclose a communication method of a terminal, the method comprising:
The request may be a request for access to a UE selected RAN slice 2510 at the NR-node 2504. The request may include various context information associated with the UE 2502. The context information may include, for example and without limitation, a device type (e.g., mMTC, URLLC) of the UE 2502, a service associated with the UE 2502));  
         selecting a first frequency band for a cell searching (par. 75 (mMTC devices may send grant-less messages via a band that is shared with granted DL and/or UL messages associated with eMBB devices….URLLC devices may send grant-less messages in one or more shared sub -bands with respect to the frequency domain), par. 122 (After powering, the UE 2502 may conduct cell search and synchronization, and then the UE may acquire system information, for example, from MIB and SIBs)); 
         receiving a reference signal from at least one cell in the selected first frequency band (par. 62 (a UE estimates the initial transmit power level based on path loss calculated from the referenceSignalPower broadcasted in SIB2 and the measured reference signal power received)));
          However, Li et al. do not specifically disclose the strength of the reference signal.
          In the same field of endeavor, Cho et al. clearly show:                   
         selecting a first cell having a largest strength of the reference signal as a target cell (par. 3 (A cell selection procedure is a procedure for selecting a cell in which a service is provided to the UE. In general, the UE selects a cell having a strongest signal characteristic value by performing a signal measurement procedure with a base station (BS) in all searchable frequency bands)); 
         determining whether the target cell supports the at least one service supported by the terminal based on the service information (par. 3 (A cell selection procedure is a procedure for selecting a cell in which a service is provided to the UE. In general, the UE selects a cell having a strongest signal characteristic value by performing a signal measurement procedure with a base station (BS) in all searchable frequency bands)); and 
         accessing the target cell, based on the target cell supporting the at least one service supported by the terminal (par. 3 (A cell selection procedure is a procedure for selecting a cell in which a service is provided to the UE. In general, the UE selects a cell having a strongest signal characteristic value by performing a signal measurement procedure with a base station (BS) in all searchable frequency bands)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication method, as taught by Li, and show the strength of the reference signal, as taught by Cho, so that system load can be distributed properly.
          However, Li and Cho do not specifically disclose receiving system information from the target cell.
          In the same field of endeavor, Singh et al. clearly show:                   
       receiving system information from the target cell (fig. 4 (402), par. 35 (In step S402, in response to the attachment and/or authentication procedure being complete, the 5G RAN would make known the NSI(s) that are supported by the 5G RAN to the UE(s) that are attached to the 5G RAN by transmitting a RAN broadcast message, such as a system information (SI) message));
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication method, as taught by Li, show the strength of the reference signal, as taught by Cho, and show receiving system information from the target cell, as taught by Singh, so that system load can be distributed properly.
          However, Li, Cho and Singh do not specifically disclose a high-priority service type designated by subscription information of the terminal.
          In the same field of endeavor, Li2 et al. clearly show:                   
       wherein the service information is identified based on at least one of 
       a high-priority service type designated by subscription information of the terminal (par. 177 (carrying in the handover request message the D2D service selection information including the D2D frequency which is of interest to the terminal for transmitting to the target base station; according to a D2D service priority, preferentially selecting a target neighboring cell that supports a high priority service, and the source base station carrying in the handover request message priority information of a terminal D2D service for transmitting to the target base station)
), 
       a service type expected to consume a minimum power for cell selection operation or paging, 
        a service type of information to be transmitted on uplink by the terminal, 
        a service type of information to be received on downlink by the terminal, or 
        a service type of information most frequently transmitted or received by the terminal for a given time.
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication method, as taught by Li, show the strength of the reference signal, as taught by Cho, show receiving system information from the target cell, as taught by Singh, and show a high-priority service type designated by subscription information of the terminal, as taught by Li2, so that system load can be distributed properly.



          Consider claim 28, and as applied to claim 25 above, 
                          claim 35, and as applied to claim 32 above,
LI et al. clearly disclose the device as described.
          However, Li et al. do not specifically disclose receiving information on a service supported by the target cell. 
          In the same field of endeavor, Cho et al. clearly show:
          wherein the system information include information on a service supported by the target cell (par. 3 (A cell selection procedure is a procedure for selecting a cell in which a service is provided to the UE. In general, the UE selects a cell having a strongest signal characteristic value by performing a signal measurement procedure with a base station (BS) in all searchable frequency bands); EN: This implies that the UE will know if the service is supported by the target cell).                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication method, as taught by Li, and show receiving information on a service supported by the target cell, as taught by Cho, so that system load can be distributed properly.




         Consider claim 30, and as applied to claim 25 above,
                         claim 37, and as applied to claim 32 above, 
Li et al. clearly disclose a method, wherein receiving a reference signal from at least one cell includes: 
         selecting a slice in which the cell search is to be performed (par. 122 (After powering, the UE 2502 may conduct cell search and synchronization, and then the UE may acquire system information, for example, from MIB and SIBs. At 2, the UE 2502 sends a Radio Connection Request to the NR-node 2504. In particular, the UE may send Radio Connection Request message to the RAN slicing management apparatus 2508 (at 2A) or the mMTC slice 2510 (at 2B). The request may be a request for access to a UE selected RAN slice 2510 at the NR-node 2504)); and
         receiving a reference signal from the at least one cell in the slice (par. 62 (a UE estimates the initial transmit power level based on path loss calculated from the referenceSignalPower broadcasted in SIB2 and the measured reference signal power received))).



         Consider claim 31, and as applied to claim 30 above,
                         claim 38, and as applied to claim 37 above, 
Li et al. clearly disclose a method, wherein the slice is a common slice supporting a plurality of services or a dedicated slice supporting a specific service only (par. 134 (The Mobility Management node 2516 and the Subscription Management node 2520 may represent common functions for the CN slices (slice common) associated with a service provider. In some cases, the Mobility Management node 2516 and the Subscription Management node may be part of the CN Slicing Management 2506, or may represent specific functions inside the CN slice 2514 provided by a specific service provider (slice specific))). 



         Claims  26-27 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. PG-Publication # 2017/0367110), in view of Cho et al. (U.S. PG-Publication # 2010/0222055), Singh et al. (U.S. PG-Publication # 2017/0339688), and Li et al. (U.S. PG-Publication # 2018/0132297), hereinafter “Li2”, and in view of Rathonyi et al. (U.S. PG-Publication # 2009/0156206).


          Consider claim 26, and as applied to claim 25 above,
                          claim 33, and as applied to claim 32 above, 
Li et al. clearly disclose the device as described.
          However, Li et al. do not specifically disclose selecting a second cell.
          In the same field of endeavor, Rathonyi et al. clearly show:
          selecting a second cell having a larger signal strength after the first cell as the target cell, based on the target cell not supporting the at least one service supported by the terminal (par. 6 (a UE supporting several frequency bands has to cope with the problem of searching for cells/services in the correct frequency band, which depends on the geographical area that the UE is in)).                    
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication method, as taught by Li, and show selecting a second cell, as taught by Rathonyi, so that system load can be distributed properly.



          Consider claim 27, and as applied to claim 25 above,
                          claim 34, and as applied to claim 32 above, 
Li et al. clearly disclose the device as described.
          However, Li et al. do not specifically disclose selecting a second frequency band.
          In the same field of endeavor, Rathonyi et al. clearly show:
         selecting a second frequency band in which a cell search is to be performed, based on the target cell not supporting the at least one service supported by the terminal (par. 6 (a UE supporting several frequency bands has to cope with the problem of searching for cells/services in the correct frequency band, which depends on the geographical area that the UE is in)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication method, as taught by Li, and show selecting a second frequency band, as taught by Rathonyi, so that system load can be distributed properly.



         Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. PG-Publication # 2017/0367110), in view of Cho et al. (U.S. PG-Publication # 2010/0222055), Singh et al. (U.S. PG-Publication # 2017/0339688), and Li et al. (U.S. PG-Publication # 2018/0132297), hereinafter “Li2”, and in view of Hu et al. (U.S. PG-Publication # 2016/0337961).



          Consider claim 29, and as applied to claim 25 above,
                          claim 36, and as applied to claim 32 above, 
Li et al. clearly disclose the device as described.
          However, Li et al. do not specifically disclose a cell supporting at least one service supported by the terminal. 
          In the same field of endeavor, Hu et al. clearly show: 
         wherein the target cell includes at least one of 
         a cell having a received strength of the reference signal greater than a predetermined first threshold value, 
          a cell having a difference between a received strength of the reference signal and a received strength of a reference signal of the first cell, the difference being smaller than a predetermined second threshold value, 
          a cell supporting at least one service supported by the terminal (par. 395 (If the terminal device does not store information about the cell that can provide the communications service to the terminal device, the terminal device searches an entire frequency band supported by the terminal device, and when the terminal device finds a frequency having a relatively strong frequency, the terminal device may measure a cell of the frequency, so that the terminal device camps on the cell)), or 
          a cell set as a target base station by the base station.                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication method, as taught by Li, and show a cell supporting at least one service supported by the terminal, as taught by Hu, so that system load can be distributed properly.










Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

           
           2015/0181373    Xie  



            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
March 26, 2020